DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, lines 1-3, it is unclear what is meant by the limitation “said method comprising at least one step at least consistent with step derivation/adaptation from method/step used in bottling industry, said at least one derived/adapted step for battery assembly of list”.  It is unclear what these method/steps from the “bottling industry” (which is different from battery filling and capping) actually are.  The claim will be interpreted to be read as that the method comprises one step from the long list given in claim 10.  
Dependent claims 11-16 are also rejected since they depend on rejected independent claim 10.
Regarding claim 12, lines 1-3, it is unclear what is meant by the limitation “a step of using at least one of bottling industry filling method derived/adapted to use for battery assembly, and at least 
Dependent claims 13-16 are also rejected since they depend on rejected claim 12.
Regarding claim 13, lines 1-2, it is unclear what is meant by the limitation “a step of using in personal device at least one finished battery of instant invention assembly line production”.  It is unclear what “using in personal device’ means and if the finished battery of instant invention assembly line production is referring to a battery assembled by the method of claim 12.
Dependent claim 14 is also rejected since it depends on rejected claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeitlin (US 1,657,101)
Regarding claim 10, Zeitlin discloses a method for assembling finished batteries from battery parts (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 where the finished batteries are automatically capped by a machine), said method comprising at least one step at least consistent with step derivation/adaptation from method/step used in bottling industry (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 wherein being automatically capped by a machine can be interpreted to be “derived or adapted” from the process of automatically capping bottles), said at least one derived/adapted step for battery assembly of list: 
Regarding claim 11, Zeitlin discloses the method of claim 10 as shown above, and Zeitlin further discloses: aligning case with capping position (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 where the case is aligned with the capping position to receive its cap when it reaches the capping position of the assembly line of the machine)
Regarding claim 12, Zeitlin discloses the method of claim 11 as shown above, and Zeitlin further discloses: a step of using at least one of bottling industry filling method derived/adapted to use for battery assembly, and at least one bottling industry capping method derived/adapted to use for battery assembly. (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 wherein being automatically capped and filled by a machine can be interpreted to be “derived or adapted” from the process of automatically filling and capping bottles)
Regarding claim 16, Zeitlin discloses the method of claim 12 as shown above, and Zeitlin further discloses: a step of supplying support for said battery assembly, parts supply support for said assembling batteries from parts (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 wherein the battery parts are being supplied to the machine (parts of electrode, casing, etc.) to be capped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin (US 1,657,101) in view of Berg et al. (US 2003/0077937, hereinafter Berg).
Regarding claims 13 and 14, Zeitlin discloses the method of claim 12 as shown above, but Zeitlin does not disclose further comprising a step of using in personal device use for energy storage or home use using at least one finished battery of instant invention assembly line production. Berg discloses that dry cell batteries (batteries that are manufactured from the machine of Zeitlin) are commercially available in well-known sizes such as standardized AAA, AA, C, and D sizes which can be used in a plethora of personal devices that require energy storage (Abstract, para. 5)  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to utilize the dry cell batteries manufactured by Zeitlin in any personal device that accepts AAA, AA, C, and D sized batteries.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin (US 1,657,101) in view of Kim et al. (US 2011/0289766, hereinafter Kim).
Regarding claim 15, Zeitlin discloses the method of claim 12 as shown above, but Zeitlin does not disclose a step of winding at least one jelly roll of battery materials, said winding comprising use of motorized bobbin. Kim discloses utilizing a winder with a rotor (reads on a “motorized bobbin” that manufactures jelly roll battery assemblies in a short assembly time (Abstract, para. 5, 10)  Therefore it would be obvious for one of ordinary skill in the art at the time of filing to utilize the motorized bobbin 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729